DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 09, 2020.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Specification, paragraph [0022], line 2, “silicon controller recitifier (SCR)” change to - - silicon controller rectifier (SCR) - -.  
Examiner’s Note: The above changes merely correct for typographical errors and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the claimed combination found within independent claims 1, 8, 12, and 17 are considered novel and unobvious in view of the prior art of record.  The ESD art is often considered a narrow art, wherein often seemingly minor changes result in distinctions. The closest prior art is considered to be Kunz (US 10,026,712 B2). Kunz teaches an ESD 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein an anode of the first ESD clamp is coupled to the first node, a cathode of the third ESD clamp is coupled to the second node, and the second ESD clamp is coupled between the first ESD clamp and the third ESD clamp; a first PMOS transistor, wherein a source of the first PMOS transistor is coupled to a trigger tap of the first ESD clamp and a drain of the first PMOS transistor is coupled to either a trigger tap of the second ESD clamp or a trigger tap of the third ESD clamp; a first resistor coupled to a gate of the first PMOS transistor; and a trigger circuit coupled between a gate of the first PMOS transistor and either the trigger tap of the third ESD clamp or the trigger tap of the second ESD clamp, wherein the trigger circuit is coupled to a different trigger tap than the drain of the first PMOS transistor, and wherein the trigger circuit is configured to conduct current in response to an ESD event.”
Claim(s) 2 – 7 are allowable due to their dependence on the allowable claim 1.
With regard to claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein an anode of the first ESD clamp is coupled to the first node, a cathode of the third ESD clamp is coupled to the second node, and the second ESD clamp is coupled between the first ESD clamp and the third ESD clamp; a first PNP transistor, wherein an emitter of the first PNP transistor is coupled to a trigger tap of the first ESD clamp and a collector of the first PNP transistor is coupled to either a trigger tap of the second ESD clamp or a trigger tap of the third ESD clamp; and a trigger circuit coupled between a base of the first PNP transistor and either the trigger 
Claim(s) 9 – 11 are allowable due to their dependence on the allowable claim 8.
With regard to claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein an anode of the first ESD clamp is coupled to the first node, a cathode of the third ESD clamp is coupled to the second node, and the second ESD clamp is coupled between the first ESD clamp and the third ESD clamp; a first NMOS transistor, wherein a source of the first NMOS transistor is coupled to a trigger tap of the third ESD clamp and a drain of the first NMOS transistor is coupled to either a trigger tap of the first ESD clamp or a trigger tap of the second ESD clamp; a first resistor coupled to a gate of the first NMOS transistor; and a trigger circuit coupled between a gate of the first NMOS transistor and either the trigger tap of the second ESD clamp or the trigger tap of the first ESD clamp, wherein the trigger circuit is coupled to a different trigger tap than the drain of the first NMOS transistor, and wherein the trigger circuit is configured to conduct current in response to an ESD event.”
Claim(s) 13 – 16 are allowable due to their dependence on the allowable claim 12.
With regard to claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein an anode of the first ESD clamp is coupled to the first node, a cathode of the third ESD clamp is coupled to the second node, and the second ESD clamp is coupled between the first ESD clamp and the third ESD clamp; a first NPN transistor, wherein an emitter of the first NPN transistor is coupled to a trigger tap of the third ESD clamp and a collector of the first NPN transistor is coupled to either a trigger tap of the first ESD clamp or a trigger tap of the second ESD clamp; and a trigger circuit coupled between a base of the first NPN transistor and either the trigger tap of the second ESD clamp or the trigger tap of the first ESD clamp, wherein the trigger circuit is coupled to a different trigger tap than the collector of the first NPN transistor, and wherein the trigger circuit is configured to conduct current in response to an ESD event.”
 are allowable due to their dependence on the allowable claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Mergens (US 7,589,944 B2) teaches an ESD protection device 302, FIG. 3 depicts a schematic diagram of a diode turn-on SCR (DTSCR) protection device 302 of the present invention. The DTSCR 302 comprises a diode turn-on ("triggering") device 308 and a SCR 306, which together serve as a protection device 302 for the circuitry on an integrated circuit (IC) 100. The DTSCR protection device 302 protects the IC circuitry from electrostatic discharges (ESD) that may occur at the pad 104, which is coupled to the IC circuitry. When turned on, the SCR 306 functions as a shunt to redirect any ESD currents from the pad 104 to ground. 
Ker (US 2003/0076636 A1) teaches a stack P-type substrate-triggered silicon controlled rectifier (P-STSCR) devices and stacked N-type substrate-triggered silicon controlled rectifier (N-STSCR) 688 devices in a power-rail ESD clamp circuit (Fig. 20 – Fig. 25).
Ker (US 5,959,820 A) teaches an ESD protection circuit clamping to the power supplies with a detecting circuit and a cascode low-voltage triggering silicon controlled rectifier (LVTSCR) with NMOS-controlled lateral SCRs (NCLSCRs). The electrostatic discharge (ESD) protection circuit in the present invention includes a cascode LVTSCR (low-voltage triggering silicon controlled rectifier) with an anode and a cathode coupled between power supplies, and a detecting circuit coupled between the power supplies for detecting an electrostatic charge to trigger the control gates of the cascode LVTSCR for dissipating the electrostatic discharge. The ESD protection circuit 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836